On Appellant's Motion for Rehearing.
The original opinion rendered in this case by the Chief Justice and Associate Justice BUCK, the latter having written said opinion, and the opinions of said two judges on the motions for rehearing submitted by appellee, show that Associate Justice DUNKLIN, being disqualified to sit in the case, did not participate in the hearing and decision therein. After the decision reversing the judgment of the court below and rendering judgment for appellant, as contained in the original opinion of the court, and after overruling the first motion of appellee for rehearing, the court — Chief Justice CONNER and Associate Justice BUCK (Justice DUNKLIN not sitting) — sustained a second motion for rehearing made by appellee and affirmed the judgment of the court below. Thereupon appellant filed its motion for rehearing, praying that the judgment sustaining appellee's second motion for rehearing be set aside, and that the court adhere to the original opinion reversing the judgment of the court below and rendering judgment for appellant. After the filing of appellant's motion for rehearing the disqualification of Justice DUNKLIN to sit in the case was certified to the Governor, with the request that a special judge be appointed to sit in the case in place of Justice DUNKLIN. In compliance with said request the Governor commissioned W. P. McLEAN, Sr., a practicing attorney in this court, to act as the special judge in this case. He has qualified as such special judge, and we now have under consideration appellant's motion for rehearing. Appellant has incorporated in his motion for rehearing a request that, in case the court shall not grant said motion, the case be certified to the Supreme Court, praying for a decision of that court upon the questions raised by appellant in his motion.
We adhere to the decision rendered by the court on the second motion for rehearing submitted by appellee, and, without dissent among ourselves, concur in the conclusion reached in that decision, that the instrument executed by appellant's assignors and appellee on the 8th day of January, 1914, was a contract of lease of the lands described in said instrument for the uses and purposes therein stated, and that by its terms and under the facts adduced in evidence on the trial of the case the contract was terminated one year from the date of its execution, and, further, that appellant, having purchased and having become the assignee of said contract and the rights thereby conferred before the expiration of six months from the date thereof, became liable and bound to perform the covenants contained in said contract. In construing the contract, it is necessary and proper to take into consideration the whole instrument and weigh every part of the same, in order that a correct conclusion may be reached as to the intent of the parties thereto. An important provision of the contract, and one that *Page 253 
throws light upon the intention of the contracting parties, reads as follows:
"The above-described premises are situated in what is known as a territory which has been undeveloped for oil or gas, therefore it is thoroughly understood that the sum of money above provided for as rental shall be accepted in lieu of developments, and no forfeiture will be claimed under this lease until the end of the term thereof, unless there is a failure upon the part of the lessee to pay said rentals as above stipulated."
The end of the term, as set forth in a prior part of the contract, is defined in the following language:
"To have and to hold the same for a term of one year from this date and as much longer thereafter as oil or gas is found thereon and produced therefrom in paying quantities."
This language comes after the description of the tracts of land covered by the contract. The undisputed evidence shows that no oil or gas had been discovered or produced from the land at the end of the period of one year from the date of the contract, and also shows that nothing had been done by appellant in the way of boring for oil or gas or any preparations whatever for any kind of work provided for in the contract. The "rental" referred to in said paragraph of the contract hereinabove first set forth is stated in another paragraph of the contract, which reads as follows:
"Lessees agree to begin operations for the drilling of a well upon the above-described premises within six months from the date hereof, or thereafter to pay to the lessor the sum of fifty cents per acre for one six months' extension of the time for beginning such operations, said payment to be made in advance, and such payment to be made six months from this date, unless operations for a well have been begun at said time. Said payment to be accepted as a rental and complete remuneration to lessor for a delay of six months in beginning said operations."
The undisputed evidence is that no work whatever had been commenced or done at the expiration of the six months from the date of the contract. The undisputed evidence also shows that appellant became the purchaser of the contractual rights of the original grantees or lessees on the 6th day of March, 1914; that being some time before the expiration of six months from the date of the contract. It is admitted by appellant in its motion for rehearing that appellant became liable to the payment of the rental provided for in the contract, if the instrument was intended as a lease, and not as a fee-simple conveyance of an interest in land.
Appellant lays much stress upon the words of the granting clause, as well as the habendum clause, contained in the contract, insisting that the words of that clause, taken in connection with the final paragraph of the contract, have the conclusive effect of conveying absolute title to real estate, and that therefore the covenants as to the payment of rent did not bind appellant, in the absence of an express contract by him assuming that liability. The concluding words of the contract above referred to are as follows:
"All covenants and agreements herein set forth between the parties hereto shall extend to their respective heirs, legal representatives, and assigns."
The words of the granting clause are:
"Do hereby grant, sell, convey, and lease unto the said lessees all the oil and gas in and under the following described tracts of land and the possession thereof for the purpose of entering upon and operating thereon and removing therefrom said oil and gas," etc.
The habendum clause limits the contract to a period of 12 months from its date unless oil or gas or both shall have been found in paying quantities at that time. Now it will be observed that, in addition to the words "grant, sell, and convey," contained in the granting clause, the word "lease" is also used in connection with said other words, and undoubtedly was intended to qualify and limit them, which intention the contract as an entirety plainly shows.
As to whether oil or gas underlay the lands described in the contract, and whether or not the same would be developed, was a purely speculative and problematical idea in the minds of the contracting parties at the time the contract was made. The use of the lands was granted for 12 months to enable the grantees or lessees to explore them and otherwise use them in the work of making wells and other structures in the search for oil and gas. The contract plainly provides that it shall terminate within 12 months, and all rights thereunder become extinct, unless oil or gas in paying quantities shall have been produced by that time. That was the limit, under the plain language of the contract, in which the lessees or grantees were allowed to hold and use the lands of appellee in carrying out the contract. No oil or gas had been found at the termination of the contractual period, and no effort had been made to ascertain whether or not oil or gas underlay the lands which were the subject of the contract. After the expiration of that period, we hold that under the undisputed evidence the grantees and lessees under said contract had no rights by virtue of the same to the lands which appellee had granted them the use of for the purpose of developing oil or gas.
The contract is fully set out in the original opinion of the court, and we do not deem it necessary to incumber this opinion with its repetition. We have quoted such parts as we deem necessary to explain our reasons for the conclusion we have reached. The appellee subjected his land to a servitude for the promotion of appellant's purposes in a search for oil and gas, and it was entirely reasonable and just that in consideration of his parting with that much interest in his land there should have been a compensation paid him in case the grantees or lessees failed to make use of the property as contemplated in the contract, and the contract *Page 254 
provides that in case no work had been commenced at the expiration of six months from the date of the contract a rental shall be paid of 50 cents per acre to cover the remaining six months of the 12 months provided as the limit of the term of the con tract.
We therefore hold that the contract which is the subject of this suit was a lease of the lands described in the contract to the original lessees and their assigns for a period of 12 months, to be by them used in the exploration for oil and gas in the lands, and if at the end of 12 months no oil or gas in paying quantities was found the leasehold estate terminated, and appellant as the assignee of the original lease became bound for the payment of the rental provided for in the contract.
We do not understand that appellant complains of the former ruling of the court that the contract is not void as being unilateral. The court has heretofore overruled appellant's contention in that respect, and we still adhere to that ruling.
We therefore overrule appellant's motion for rehearing, and, as held in the opinion granting the second motion of appellee for rehearing, the judgment of the lower court is affirmed.
As to appellant's request that the case be certified to the Supreme Court on the questions of the construction of the contract, and also as to the contract being void for want of mutuality, we appreciate the fact that the Supreme Court has no jurisdiction of appeal by writ of error in this case; but we all fully concur in the opinion that our conclusions in this case are correct, and that we do not deem it advisable to certify the questions at issue to the Supreme Court. Cleaver v. Duke, 58 S.W. 145.
We therefore overrule appellant's application to certify the questions at issue to the Supreme Court.
Judgment of the lower court affirmed.